This is a suit by appellee against appellants in trespass to try title and to remove cloud from title to land in Gregg county. From a judgment in the district court granting the appellee the relief prayed for, the appellants have appealed to this court.
At a former day of this term of this court this appeal was dismissed for want of jurisdiction, in that there appeared to be no notice of appeal given to this court until the regular term of the district court at which the case was tried had adjourned by operation of law. But in support of their motion for rehearing on the order of dismissal appellants attached a certified copy of an order of the trial court extending the regular term of the court at which this case was tried, the effect of which was to show that the notice of appeal was given before the term of court had adjourned, and this court has granted the motion for rehearing and reinstated the appeal. Whatever may have been the construction of the rules governing Courts of Civil Appeals in determining appellants' rights to amend the transcript after the submission of a cause in order to show jurisdiction in the Court of Civil Appeals, it is now well settled that an appellant is entitled to so amend the transcript. Blalock v. Slocomb (Tex.Com.App.) 245 S.W. 648.
This appeal is presented without a statement of facts, and in such cases there is presented for this court's consideration only the question of the sufficiency of the pleadings to support the judgment. Hoyle 
Rarick Clothing Co. v. Hand (Tex.Civ.App.) 21 S.W.2d 1109. We have carefully considered the pleadings and have concluded they are sufficient to support the judgment entered.
The judgment of the trial court will be affirmed.